 218DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Beacon Journal Publishing Company and Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,Local Union No.473, Petitioner.Case 8-RC-7816January 29, 1971DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERS BROWN ANDJENKINSUpon a petition duly filed under Section 9(e) of theNational Labor Relations Act, as amended, a hearingwas held on various dates from May 11, 1970, throughJune 9, 1970, before Hearing Officer Paul Weingar-ten. Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, and by direction of the Regional Di-rector for Region 8, this case was transferred to theNational Labor Relations Board for decision. There-after, the Employer and Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act,,as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds no prejudicial errorwas committed. The rulings are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Beacon Journal Publishing Company is anOhio corporation with its principal office and place ofbusiness in Akron, Ohio. It is engaged in the businessof publishing and distributing a newspaper known astheAkron Beacon Journal. The Employer holdsmembership in or subscribes to various interstatenews services, publishes various syndicated features,advertises various nationally sold products, and de-rives an annual gross revenue from its publishing op-erations of more than $200,000. As the record shows,and the parties have stipulated, that the Employer isengaged in commerce within the meaning of the Act,we find that the Employer is engaged in commercewithin the meaning of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.2. The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The Petitioner seeks a unit of motor routemen,who are engaged principally in the delivery of theiThe Employerapparently used the term motor routemen and agentsinterchangeably.The recordisnot entirely clear as to whether there is aEmployer's daily or Sundaynewspapers.A motorroutemanmay delivernewspapers,in so-called tubesdirectlyto subscribers, or in bundles to carriers, news-stands,or store dealers,or may place them in hisvending racks. The Employer contends that the peti-tion should be dismissed because the motor routemenare independent contractors2and not employeeswithin themeaningof Section 2(3) of the Act.The Beacon Journal Publishing Company pub-lishes and distributes daily and Sunday editions of anewspaper known astheAkronBeacon Journal,herein called the Journal.Its operations are under thegeneral control of a vice president and general manag-er. The distributionand sales function is lodged in thecirculation department manager,who has under himarea supervisors who in turn have under them thedistrictmanagers.Although thesedistrictmanagershave direct contact with motorroutemen, they are notsupervisors'The Journal is distributed from Akron into the met-ropolitan,suburban,and rural areas.The papers aretaken off the press and put on the docks by mailroomemployees who bundle and wrap them. The driverspick the bundles up at the dock and deliver them tothe various street comers in the city of Akron,4 wherecarrier boys pick them up and deliver the paper to thesubscriber. These same drivers also pick up at thedock and deliver bundles of papers to designatedpoints in metropolitan Akron and suburban and ruralareas outside Akron,from which point the motorroutemen(some of whom are women) take over thedistribution.The motorroutemendo not have a written contractwith the employer.' They were no distinctive uniform;they are required to be bonded;6 the Employerselectsthe bonding company, makes arrangements for thebonding, and each routeman is required to pay for hisown bond. Each motor routemanagreesto purchaseat a stipulated price a given number of newspaperssubstantial difference between them.Both classifications work out of outly-ing areas.Motor routemen ordinarily deliver single subscribers'papers inWaal areas but also deliver some papers in bulk to tamers and dealers.Agents apparently deliver principally to carvers but also to newsstand deal-ers. Some agents also have single subscribers' deliveries. The exact numberof individuals in the proposed unit is uncertain, varying from Employer'sestimate of 38 to Petitioner's estimate of 44.Some 10 individuals have beenidentified as agents on the basis of their work and of these the parties haveagreed to exclude those working at City News and Gail Marks from theappropriate unit.The Employer would include the remaining agents,but thePetitioner would exclude four.2 "Sec 2 When used in this Act ... (3) The term'employee' shall notinclude..any individual having the status of an independent contractor3 The record shows that district managers are included in a unit repre-sented at present by the Petitioner.4 These drivers use trucks owned by the Employer.They are employeesand are represented by the Petitioner in a separate unit; they are not involvedin this proceeding.3The evidence shows that a number of them hold other full-time jobs.6In addition to the bond,they are required to post cash with the Employerin an amount of I week's billing for newspapers.188 NLRB No. 23 BEACON JOURNALPUBLISHING CO.which he sells at a price established by the Employer.The Employer establishes and changes the districtswithin which the routemen must operate, and, if amotor routeman is unable to serve the district proper-ly, the Employer will either replace him or divide upthe district. The routeman must service customers inhis district and he has no discretion to determinewhether he will sell to customers, even when they arein arrears, except as authorized by the Employer. Inaid of routemen, the circulation department of theEmployer sends a crew to solicit new customers. Boththe routemen and the Employer take orders to stopand start delivery requests, and, in the latter case, theEmployer informs the routemen of such matters. Sub-scription drives are conducted and directed by theEmployer and routemen with carrier boys competefor prizes. Freesamples arealso given to routemen fordistribution to interest new readership, the distrib-ution being under the direction of the distnct manag-ers.Routemen receive no additional compensationfor this work.When thereis anopening for a motor routeman, itis the responsibility of the district manager to fill it.He may do so by placing an ad under the "Employ-ment Help Wanted" section of a newspaper where theopening occured or in the Journal, or the managermay have the departing motor routemansuggestsomeoneto take over the route, or he may refer to an"application" on file with the Employer. When a newman isput to work, the district manager reports thefact to the circulation department on a "RouteChange" report.' The district manager gives the newmotor routeman a current list containing the namesand address of each subscriber a The route list giventhe new man designates by number the order in whichdelivery of the Journal is to be made. The order ofdelivery can be varied but must not be out of place bymore than 10 to 15 minutes from the sequence of timeat which it ordinarily would be delivered. The route-man is required to deliver the Sunday paper and itssupplement but can deliver the Sunday supplementonly on Sunday. The new man is instructed on theEmployer's policy of "sampling" customers and di-rected to collect from the customers in advance ofdelivery. The Employer furnishes printed forms for7 Insofar as relevant herein,this document contains such information asdate of the report,the effective date of the route change, the route or therouteman's number,his name, address,telephone number,and the name,address,and phone number of the motor routeman's substitute.It also indic-ates the amount of the cash bond deposited;the place at which the daily,Saturday,and Sunday papers are dropped; the cost and number of papersto be delivered to the routeman;a notation that a "Carrier Bond Account"form is to be filled out,and the district manager's name and the districtsThisindicates that the Employer,despite its contention, has a current listof subscribers.The Employer also requires an annual report from each motorrouteman for an up-to-date list of customers with their addresses for it tosubmit to the audit bureau of circulation report,a report newspapers carryingadvertising must make so their claimed circulation can be verified.219use by motor routemen in billing their tube, dealer,and carrier customers.The motor routeman picks up the bundles at thespot where the Employer's drivers dropped them be-tween 11:30 a.m. and 1 p.m. and makes his deliveriesby various means, such as private carrier,station wag-on, pickup truck, or other vehicle. The vehicle isowned and maintained by the motor routeman and itcarries no marking identifying it withthe BeaconJournal. The routemenare freeto set their own hoursof work but the papers must be delivered to the cus-tomer not later than 5 p.m. This deadline isinsistedupon, as admitted by the Employer, even if the sub-scriber has not complained of late delivery, and arouteman's inability to meet the delivery time hasresulted in part of a route being taken away from him.Circulation DepartmentManagerRobert Kelly stat-ed that close supervision is necessary to insure properand timely delivery of the paper to the customer. Thedistrictmanager daily drives the routes to determineif the motor routeman has picked up the bundles atthe dropoff point. A motor routeman is required totelephone the Beacon Journal if he has a breakdownor experiences some other problem which will makedelivery late. If late deliveries recur, the district man-ager will discuss the problem with the motor route-man and take corrective action if necessary. TheEmployer concedes that it retains the right to replacea routeman at any time.The motor routeman is required to report to thedistrict manager what action he has taken with regardto customer complaints. The district manager discuss-es such complaints with the routeman, and thenchecks whether the latter has remedied it and, if notwill ask the routeman for an explanation. The disposi-tion of a complaint is determined by Beacon Journal'spolicy, not by the motor routemen. The district man-ager will deliver the papers free of charge for therouteman when the latter is unable to deliver.The Employer establishes the price at which itspublication is sold to the motorrouteman9and theprice at which the newspaper should be sold to thepublic. The wholesale rate at which motor routemensell to carriers and shopkeepers appears to be general-ly uniform. The routeman's total compensation con-sists of the difference between the price he pays theEmployer, and the price at which hesellsthe paper tohis customers, less operatingcosts.There is anotherfactor affecting the income of motor routemen andthis is the Employer's payment of subsidies. The na-ture of the subsidies is unclear as is the basis on whichthey are computed.10 While the amount of the subsidy,9 The rate may vary from $.0434 to $.0633 for the daily paper and from$.15 to $.19 for the Sunday paper apparently to achieve a measure of fairincome.10Although the Employer contends that the amount of a subsidy issubjectContinued 220DECISIONSOF NATIONALLABOR RELATIONS BOARDonce established,remains basically fixed from week toweek, it varies with each vendor. As noted above,there is a difference in the wholesale price chargedroutemen,and in those instances where a differencein the wholesale price does not give sufficient com-pensation to the routeman a subsidy is added.The Employerdoes not maintainpayroll recordsfor these motor routemen nor does it charge, with-hold, or in any other manner provide for routemen'sFederal income tax, workmen's compensation, or so-cial security tax. Motor routemen usually make theirown arrangements for a substitute when they want avacation or holiday and when they are-sick. If andwhen they employ helpers or substitutes, they hire andfire them and establish their rates of pay.Certain ofthe motor routeman deliver bundles of papers to car-rier boys who walk the route delivering to homes. Inthose instances where the motor routemen hire theboys they collect from them and suffer any loss infailure to collect.This loss is minimal as the boys havean advance deposited, as required by the Employer,to secure the amount due. Motor routemen own, oper-ate, and maintain their own vehicles. The Employernormally supplies the number of papers requested bythe routemen,and credits them for the"returns" (theclippedmasthead of the unsold papers). Althoughthere appearsto be noexpress prohibition against thesale of other papers by motor routemen, only a few doso. Some of the motor routemen purchase coin racksfrom the Employer for vending newspapers in theirarea and are responsiblefor anytheft or vandalism ofthe racks.When a customer loses money in a malfunc-tioning vending rack the Employer notifies the in-volvedmotorroutemanand he is expected toreimburse the customer for thesloss.The price chargedto customer is that fixed by the Employer."In determining the status of persons alleged to beindependent contractors,the Board applies a "right ofcontrol"test,12which turns essentially on whether theperson for whom the services are performed retainsthe right to control themanner and meansby whichthe result is to be accomplished,or whether he con-trolsonlythe result.In the latter situation,the statusis that of an independent contractor.The resolutionof this question depends on the facts in each case. Noone factor is determinative. Here,as seems typical incases of this kind,there are present factors supportingthe position taken by both parties with respect to themotor routeman's status.In the instant case we are satisfied that the motorto negotiation with the individual routemen,insofar as the record shows, theamount of the subsidy is determined by the Employer.11There are two exceptions, one is a seller at the Thistledown Race Trackand the other a dealer outside Employer'sAkron, Ohio,circulation area.12Eureka Newspapers,Inc,154 NLRB 1181;The Sacramento Union, Inc.,160 NLRB 1515.routemen are employees of the Employer. We aremindful that the evidence discloses several factorsusually present in independent contractor relation-ships. However, these factors are not peculiar to suchstatus and are not uncommon in employment rela-tionships. Thus we are not persuaded by and do notregard ascontrolling the facts that the routemen pro-vide their own equipment, that the Employer does notplace motor routemen on its payroll,or grant thememployee fringe benefits,or make the usual payrolldeductions for them, that the motor routemen withincertain limitations set their own working hours, orarrange for substitutes to work in their absence, or forthat matter that the motor routemen hire, fire,and setthe rates to pay for their helpers.13The result to be accomplished is, of course, thecirculation and sale of the Employer's newspapers. Inaccomplishing this result,the motor routeman bearsslight resemblance to the independent businessmanwhose earnings are controlledby self-determined pol-icies, personal investment, and expenditure, and mar-ket conditions.Here the motor routeman mustpurchase his newspapers at a cost established by theEmployer andsell them ata price no higher than thepublished price in theareaor territory defined andcontrolled by the Employer. In addition, the motorrouteman's risk of loss and capacity to draw uponpersonal initiative to increase his earnings are mini-mized to a significant extent by the Exmployer's prac-tices and policies of preventing competition betweenthe motor routemen, of accepting returns for credit, ofadjusting the wholesale rate,and of granting subsid-ies,apparently to compensate a motor routemansometime for added expenses occasioned by theEmployer's imposition of added duties, for effectiveperformance,for cost-of-living changes,and for fluc-tuationswithin a territory-all affecting a motorrouteman's earnings.Furthermore, the motor route-man has no proprietary interest in his route and thisfact leads us to the view that at best he is no more thana licensee who, if he relinquishes his route,does sowithout compensation.On these facts, and the record as a whole, we cannotaccept the Employer's contention that its control islimited to the end to be achieved. We find that themotor routeman's opportunities for profits are limitedby the Employer's regulation and control of impor-tant aspects of the motor routeman'swork. As theEmployer has to a large extent reserved the right tocontrol the manner and means, in addition to theresult of the motor routeman's work,we conclude thatthe motor routemen are not independent contractors,but employees within themeaning ofthe Act."13San AntonioLightDivision,167 NLRB 689.14The Vindicator Printing Company,146 NLRB 871, 875-876;TheSacra-mentoUnion,Inc., supra BEACON JOURNAL PUBLISHING CO.Accordingly, we find that a question affecting com-merce exists concerning the representation of certainemployees of the Employer within the meaning ofSection 9(c)(l) and Section 2(6) and(7) of the Act,and that a unit of the following employees is appropri-ate for purposes of collective bargaining within themeaning of Section9(b) of the Act:All motor routemen and/or agents in the circula-tion department of the Employer's Akron, Ohio,newspaper business,excluding all other employ-ees, and all supervisors as defined in the Act.1515Contraryto the position of theUnion,the Employer would includeBruce Clapsaddle in Alliance/Sebring,Lester Conners located in southernWayne and Holmes Counties,Larry ConradinAshland,and BroadwayHudson,a newsdealer at the Thistledown Race Track As there is insufficient221[Direction of Election 16 omitted from publication.]CHAIRMAN MILLER, concurring separately:I concur in the result.evidence in the record upon which we may make a finding concerning thestatus of the above-named individuals,we shall permit them to votesubjectto challenge.16 In orderto assure that all eligiblevoters mayhave theopportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their addresseswhich maybe used to communicate with them.Excelsior Underwear Inc,156NLRB 1236;N L.R.B. v. Wyman-Gordon Co,394 U.S 759. Accordingly, itis herebydirected that an election eligibility list, containing the names andaddresses of all the eligible voters,must befiled by the Employerwith theRegional Director for Region8 within 7 daysof the date of this Decision andDirection of Election.The RegionalDirectorshall make the list available toall partiesto theelection.No extension of timeto filethis list shall be grantedby theRegionalDirectorexcept inextraordinarycircumstances.Failure tocomply with thisrequirement shall be grounds for setting aside the electionwhenever proper objections are filed.